 PLUMBERS, LOCAL UNION NO. 420Local Union No. 420, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada and Jerald R. Cureton' and ParagonMechanical, Inc.,2Party to the Contract. Case4-CB-3788January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn September 9, 1980, Administrative LawJudge Leonard M. Wagman issued the attachedDecision in this proceeding. Thereafter, Respon-dent filed exceptions and a supporting brief, andthe General Counsel filed a brief in answer to Re-spondent's exceptions. On November 6, 1980, theBoard issued a notice to the parties of the opportu-nity to submit statements of position on the appro-priateness of a make-whole remedy in this case.Thereafter, Respondent, the General Counsel, andthe Charging Party filed statements of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs,and statements of position, and has decided toaffirm the rulings, findings,3and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.The Administrative Law Judge recommendedthat Respondent be ordered, inter alia, to rescindthe local agreement, and, upon request, sign anagreement that the terms of the National Construc-tion Agreement shall apply to all steamfitters em-ployed by Paragon at the Coatesville project. TheGeneral Counsel and the Charging Party contendthat the Board should also order Respondent tomake Paragon whole for any expenditures that itincurred pursuant to the local agreement unlawful-ly imposed upon it which it would not have in-curred under the National Construction Agree-ment.In Warehousemen's Union Local 17, InternationalLongshoremen's & Warehousemen's Union (Los An-' The name of the Charging Party appears as amended at the hearing.2 Hereinafter referred to as Paragon.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings254 NLRB No. 51geles By-Products Co.),4the Board was faced with afact situation analogous to the one presented here.In that case, the respondent union also called astrike, in order to force the company to sign a con-tract in violation of a Board Order which requiredthe union to sign an agreement which was negotiat-ed previously.5The Administrative Law Judgerecommended that the Board order the union tomake the company whole for any financial expen-ditures it incurred under the contract it was unlaw-fully coerced into signing which it would not haveincurred under the collective-bargaining agreementto which the parties had earlier agreed, and whichthe Board had ordered the union to sign. Other-wise, the Administrative Law Judge reasoned, theunion would "retain the fruits of its unlawful con-duct."6The Board adopted the AdministrativeLaw Judge's recommendations in full. A make-whole remedy was ordered on similar facts inGraphic Arts International Union, Local 280 (JamesH. Barry Company, et al.).7We agree with the General Counsel and theCharging Party that such a remedy is appropriatehere. Respondent initially agreed that Paragoncould utilize the National Construction Agreementat the Coatesville project. Subsequently, Respon-dent insisted that the local agreement be substitutedfor the National Construction Agreement withoutgiving Paragon the proper notice required by Sec-tion 8(d) of the Act, thus violating Section 8(b)(3).Respondent committed another violation of Section8(b)(3) when it ordered a strike in order to coerceParagon into abandoning the National ConstructionAgreement and signing the local agreement. Thestrike was successful; Paragon ultimately signed thelocal agreement, thus incurring additional costs, in-cluding higher overtime and shiftwork premiumpay. "If a party who unlawfully refuses to bargainis permitted to retain the fruits of unlawful action,the Act is rendered meaningless, and defiance ofthe Board's orders is encouraged."sWe shall there-fore order Respondent to make Paragon whole forany expenditures it incurred pursuant to the localagreement which it would not have incurred underthe National Construction Agreement.4 182 NLRB 781 (1970), enfd. 451 F.2d 1240 (9th Cir. 1971).' 171 NLRB 1244 (1968). In this earlier case. the Board found that theunion and the company had reached an agreement which the union sub-sequently refused to sign. The Board concluded that the union violatedSec. 8(b)(3) of the Act and ordered it to sign the contract agreed uponpreviously After this Board Order issued, the union demanded that thecompany reenter negotiations, and called a strike to coerce the companyto sign another contract182 NLRB at 787' 235 NLRB 1084 (1978). enfd 596 F 2d 904 (9th Cir 1979)451 F2d at 1243445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local Union No. 420, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, Philadelphia, Pennsylvania, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:"(b) Make Paragon Mechanical, Inc., whole forany financial expenditures made pursuant to theMay 14, 1979, agreement which it would not havebeen obligated to make under the National Con-struction Agreement."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT repudiate the National Con-struction Agreement for the United States ofAmerica of the United Association of Journey-men and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO, with respect to the steam-fitters employed by Paragon Mechanical, Inc.,at its construction project at the Veterans Ad-ministration Medical Center, Coatesville,Pennsylvania.WE WILL NOT give effect to or enforce ourcollective-bargaining agreement with the Me-chanical Contractors Association of EasternPennsylvania, Inc., with respect to the steam-fitters employed by Paragon Mechanical, Inc.,at the Veterans Administration MedicalCenter, Coatesville, Pennsylvania.WE WILL NOT cause a strike of the steamfit-ters described above with an object of causingParagon Mechanical, Inc., to rescind the Na-tional Construction Agreement and sign ourcollective-bargaining agreement with the Me-chanical Contractors Association of EasternPennsylvania, Inc., or any other local collec-tive-bargaining agreement.WE WILL NOT engage in any like or relatedconduct in derogation of our duty to bargain.WE WILL, upon request, sign an agreementthat the terms of the National ConstructionAgreement shall apply to all steamfitters em-ployed by Paragon Mechanical, Inc., at itsconstruction project at the Veterans Adminis-tration Medical Center, Coatesville, Pennsyl-vania.WE WILL make Paragon Mechanical, Inc.,whole for any financial expenditures madepursuant to the Mechanical Contractors Asso-ciation of Eastern Pennsylvania, Inc., agree-ment which it would not have been obligatedto make under the National ConstructionAgreement.LOCAL UNION No. 420, UNITED As-SOCIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THEUNITED STATES AND CANADADECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:This case, consolidated with Cases 4-CC-1149 and 4-CB-3787, came on for hearing before me at Philadelphia,Pennsylvania, on September 24 and 25, 1979.1 On Sep-tember 25, the General Counsel and the Respondents inCases 4-CC-1149 and 4-CB-3787 entered into unilateralsettlements which I approved. On the same date, I grant-ed the motion of counsel for the General Counsel tosever Cases 4-CC-1149 and 4-CB-3787 from Case 4-CB-3788 and amended the caption of the proceeding.2The issues presented by the instant case are whetherLocal Union No. 420, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, referred to below asthe Union, violated Section 8(b)(3) of the Act by repudi-ating an agreement with Paragon Mechanical, Inc., re-ferred to below as Paragon, to apply the terms of theNational Construction Agreement for the United Statesof America of the United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO, referred tobelow as the national construction agreement, and re-quiring Paragon to become party to a local collective-bargaining agreement between Mechanical ContractorsAssociation of Eastern Pennsylvania, Inc., a multiem-ployer association and the Union, and by causing a strikeamong Paragon's employees to pressure Paragon into be-coming a party to the local collective-bargaining agree-ment.Based upon the record, and my observation of the wit-nesses' demeanor, and upon careful consideration of theUnless otherwise stated, all dates occurred in 1979.2 The name of the Charging Party Jerald R. Cureton was amended atthe hearing.446 PLUMBERS, LOCAL UNION NO. 420briefs filed by counsel for the General Counsel and theUnion,3I make the following:FINDINGS OF FACTI. JURISDICTIONParagon is a Missouri corporation engaged in mechani-cal and general construction from its Kansas City, Mis-souri, offices. In the course of its business, during theyear preceding issuance of the complaint, Paragon per-formed services valued in excess of $50,000 for firms lo-cated outside of the State of Missouri.Jaden Electric, a Division of Farfield Company, re-ferred to below as Jaden, is a Pennsylvania corporationengaged in electrical contracting from its offices atLititz, Pennsylvania. During the year preceding issuanceof the complaint, Jaden performed services valued inexcess of $50,000 for firms located outside the Common-wealth of Pennsylvania.I find from the foregoing admitted data that Paragonand Jaden are and have been, respectively, at all timesmaterial herein employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 420, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada is, and at alltimes material to this case has been, a labor organizationas defined in Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESOn February 16, Paragon began work as a generalcontractor in the construction of a chiller plant to pro-duce chilled water for the air conditioning of the Veter-ans Administration Medical Center at Coatesville, Penn-sylvania. The scheduled project completion date is No-vember 27, 1981. During the period covered by the al-leged unfair labor practices, Paragon's subcontractors in-cluded Jaden Electric, a nonunion electrical contractor.Paragon itself during all times material to the allegedunfair labor practices employed steamfitters,4plumbers,carpenters, laborers, and operating engineers, all ofwhom were employed under union contracts.In February, prior to Paragon's entry upon the Coates-ville Veterans Administration project, a Paragon vicepresident, Gary Harding, contacted the Union's businessrepresentative, Martin J. Maddaloni. Harding stated thatParagon was bidding on the Coatesville's Veterans Ad-ministration project, asked about the Union's local wagerates, and stated that Paragon had signed the nationalconstruction agreement with the Union's parent, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada. In response to Harding's call, Maddaloni,on behalf of the Union, mailed to Harding forms pertain-ing to the various fringe benefits and a copy of theUnion's local collective-bargaining agreement with theI In the interest of affording the Union a full opportunity to be heard,I considered its untimely filed brief.Also referred to in the record as "pipefitters."Mechanical Contractors Association of Eastern Pennsyl-vania, a multiemployer association, which included pro-visions for those benefits. Neither Harding nor Madda-loni mentioned whether the Union's local agreement orthe national construction agreement would apply toParagon at the Coatesville project. Paragon, at all timesmaterial to this case, was a party to the United Associ-ation's national construction agreement.During the latter part of March, after Paragon had re-ceived the award of the contract at the Coatesville pro-ject, Paragon's project manager, William L. Bell, whowas at the project site, telephoned Maddaloni and re-quested the dispatch of a steamfitter superintendent. Inthe course of the conversation, Bell inquired if Madda-loni was familiar with the United Association's nationalconstruction agreement. Maddaloni assured Bell thatLocal 420 honored the national agreement.5On April II, Paragon's Project Manager Bell andConstruction Manager Victor Ray Bingman met withLocal 420 representatives, Martin Maddaloni andEdward Fitzpatrick, to discuss their respective interests.Steamfitter Superintendent Reed Beck was also present.However, he did not testify. The matters covered includ-ed length of the job and other aspects of Paragon's needsand Paragon's treatment of its steamfitters, who weremembers of the Union. As Fitzpatrick entered the con-struction trailer for the meeting, he remarked that he un-derstood that there was a nonunion electrician workingon the project, Jaden Electric, and added "there's goingto be trouble." Indeed, Jaden Electric was a subcontrac-tor at the time and also was a nonunion employer. Fitz-patrick also stated that Paragon should have contactedthe Philadelphia Building and Trade Council to obtain aunion electrical contractor on this job.During the exchange which ensued, Bingman statedthat Paragon had signed the national construction agree-ment and intended to apply it to the Coatesville Verter-ans Administration project. Maddaloni and Fitzpatrickstated that they understood the national agreement andthat there would be no problem in utilizing that contracton the Coatesville job.65 Maddaloni testified in substance that to the best of his recollectionthere was no mention of the national agreement or any national agree-ment during his conversation. However, as Bell impressed me as themore candid witness, I have credited his version of this conversion. Mad-daloni's reluctance to admit that Paragon had signed the national agree-ment, his spontaneous outburst at the hearing in which he charged thatthe testimony of one of the General Counsel's witnesses was "a lie," andhis repeated inability to fix dates contrasted sharply with Bell's straight-forward manner and his apparent willingness to provide his full recollec-tion of events and conversations, without a show of partisanship.I base my findings regarding the April I1 conversation on thestraightforward testimony of Bell and Bingman. Fitzpatrick testified thatprior to coming upon the Coatesville jobsite he knew nothing aboutJaden Electric. However. examination of Fitzpatrick's responses on cross-examination to questions regarding the first time he knew about JadenElectric and other matters of fact reveals a pattern of evasion, whichcasts serious doubt upon the reliability of his testimony. In contrast, Belland Bingman, respectively, appeared to be providing their honest recol-lections.Maddaloni admitted discussion of the national construction agreementHowever, according to Maddaloni, he told Paragon's representatives thatthe national construction agreement did not apply to the Coatesville pro-ject because it involved "comfort, heating and cooling " Maddaloni's fur-Continued447 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDDuring the discussion of April 11, neither Paragon'srepresentatives nor the Union's representatives had acopy of the national construction agreement available.However, it appears that Bingman and Maddaloni, whowere the active spokesmen for their repective sides, werefamilar with that agreement.I find from Project Manager Bell's testimony that fromlate March until May 8 Paragon applied only the nation-al construction agreement to its Coatesville job. I alsofind from Bell's testimony that he was not aware thatany other agreement was to be applied and that he hasacted in accordance with Paragon's practice at all of itsother jobs throughout the United States. Consistent withParagon's practice, Bell paid his employees on Friday, asprovided in the national construction agreement, ratherthan on Thursday as set forth in the Union's local agree-ment.The record includes a series of reports showing thatParagon paid into fringe benefit funds as required by thelocal agreement. However, the first of these reports wasdated after the Union had called a strike which causedParagon to sign the Union's local agreement.Further, article VI of the national construction agree-ment required at least that Paragon make payments tothe Union's pension, health and welfare, and vacationfunds. In pertinent part, article VI of the national con-struction agreement provided: "The Employer shall payonly fringe benefit funds for employees (such as pension,health and welfare, vacation and the like) that have beenlegally negotiated and established by a local collectivebargaining agreement."Business Representative Maddaloni testified that, a fewdays after the April 11 meeting, he first became awarethat Paragon was applying only the national constructionagreement, when he was so advised by SuperintendentReed Beck. In light of my evaluation of Maddaloni's reli-ability and Bingman's credited testimony regarding themeeting of April 11, I have rejected this portion of Mad-daloni's testimony.However, from Maddaloni's testimony as corroboratedby Bingman, I find that, approximately I week after themeeting of April 11, Maddaloni demanded that Bellapply the Union's local agreement at Coatesville, insteadof the national construction agreement. At Bell's sugges-tion, Maddaloni contacted Paragon's president, HughTighe, at corporate headquarters. Tighe rejected Madda-loni's demand. Maddaloni warned Tighe that, unlessParagon joined in the local agreement, the Union's mem-bers would not work for Paragon. Following this ex-ther testimony was that the national construction agreement only appliesto "industrial work." In support of this view, Maddaloni testified that artIII of the national construction agreement entitled "Scope of Work"limits application of the national agreement to industrial plants such asrefineries and powerhouses. However, there was no showing that Madda-loni's view of art. III was shared by other parties to the national agree-ment or was expressed elsewhere in the national agreement, or In theUnion's local agreement. My impression that Maddaloni was not a candidwitness and the absence of corroboration of his interpretation of art. Illpersuaded me to reject his interpretationIn any event, I need not dwell upon contract interpretation. For B3ing.man's credited testimony shows that the Union agreed to the applicationof the national agreement rather then the local agreement at the Coates-ville project.change, Maddaloni mailed copies of the local agreementto Paragon's Kansas City headquarters.On or about May 7, Maddaloni warned Project Man-ager Bell that unless Paragon signed the local agreementthe Union would call a strike of Paragon's steamfitters.Paragon's negative response resulted in a strike of itssteamfitters from May 8 until May 16, when Paragonsigned the Union's local agreement.On May 10 or II11, Business Representative Fitzpatrickcame to Paragon's job trailer at the Coatesville project.In the course of a conversation with Construction Man-ager Bingman, Fitzpatrick inquired: "Do you think thatJaden Electric would use union electricians on this job?"Bingman replied that he "was a whole lot more con-cerned about getting the pipefitters [steamfitters] back onthe job as they were not there at that time, than [he] wasas to who did the electrical work." At this, Fitzpatrickanswered: "Well, lets face it, you're being forced to signthis local agreement because of the non-union electricalcontractor on the job, and that he said he knew the elec-trical business agent and he'd give him a call, and withthat he left the job."7On May 14, Paragon reluctantly signed the localagreement as demanded by the Union. Two days later allbut one of the striking steamfitters returned to work.Comparison of the two agreements provides some ap-preciation of Paragon's preference for the national agree-ment. The two agreements differ in their overtime provi-sions. Under the national agreement, the initial 10 hoursof overtime are paid at the rate of time and one half.Thereafter, following the 10th hour, overtime will becompensated at double the hourly rate. Under the localagreement, the double time applies to all overtime. Par-gon's Coatesville project required "several thousand dol-lars" of overtime.Another striking difference lies in their provisions forshift work premium pay. The national agreement pro-vides for a 15 percent premium for all work other thanthe standard shift. The local agreement provides for a25-percent premium. Paragon's Coatesville project re-quired "several thousand dollars" of shift work.Finally, under the local agreement the number of fore-men are established "strictly by the man count on thejob." Under the national construction agreement, this de-termination is at the employer's discretion.In agreement with the General Counsel, I find that theUnion's conduct ran afoul of the Act. I find from theforegoing recital that, on April 11, the Union agreed thatParagon could utilize the national construction agree-ment on the Coatesville project in dealing with its steam-fitter employees. Local Union Nos. 938, 978, 1082, 1119,1182, 1376, 1884, 1991, 2175 and 2235 of the InternationalBrotherhood of Electrical Workers, AFL-CIO (AppalachianPower Company), 200 NLRB 850, 852 (1972). I also findfrom the foregoing that by subsequently insisting, on orabout April 18, that the local agreement be substitutedfor the national construction agreement, without givingParagon the proper notice required by Section 8(d) of7 My Findings regarding Fitzpatrick's remark were based upon Bing-man's testimotny I have previously stated my reasons for crediting Bing-man rather than Fitzpatrick.448 PLUMBERS, LOCAL UNION NO. 420the Act,8Local 420 violated Section 8(b)(3) of the Act.Communication Workers of America, AFL-CIO (NewYork Telephone Company), 186 NLRB 626, 627 (1970).Finally, I find that, by the strike it caused on May 8 topressure Paragon into abandoning the national construc-tion agreement and signing the local agreement, theUnion again violated Section 8(b)(3) of the Act. Miscella-neous Service Workers, Drivers and Helpers, Local 427, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Edward D. Sultan Co.,Ltd.), 223 NLRB 1342 (1976).CONCLUSIONS OF LAW1. Both Paragon Mechanical, Inc., and Jaden Electri-cal, a Division of Farfield Company, are employers en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. The Union, Local Union No. 420, United Associ-ation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,is a labor organization within the meaning of Section2(5) of the Act.3. On April 11, 1979, the Union and Paragon Mechani-cal, Inc., reached full and complete agreement with re-spect to the terms and conditions of employment of all ofthe steamfitters employed by Paragon at the VeteransAdministration Medical Center at Coatesville, Pennsyl-vania, by agreeing that the terms of the National Con-struction Agreement for the United States of America ofthe United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, would be applied to Para-gon's operations at that Veterans Administration facility.4. At all times material herein, the Union has been andremains the exclusive bargaining representative for allsteamfitters employed by Paragon at its Coatesville,Pennsylvania, Veterans Administration project, for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5. By repudiating on or about April 18, 1979, the con-tract agreed to by the parties on April 11, 1979, and byA Sec. 8(d) provides in pertinent part thatwhere there is in effect a collective-bargaining contract covering em-ployees in an industry affecting commerce, the duty to bargain col-lectively shall also mean that no party to such contract shall termi-nate or modify such contract, unless the party desiring such termina-tion or modification--(I) serves a written notice upon the other party to the contract ofthe proposed termination or modification sixty days prior to the ex-piration dale thereof, or in the event such contract contains no expi-ration date, sixty days prior to the time it is proposed to make suchtermination or modification;(2) offers to meet and confer with the other party for the purposeof negotiating a new contract or a contract containing the proposedmodifications;(3) notifies the Federal Mediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, and simul-taneously therewith notifies any State or Territorial agency established to mediate and conciliate disputes within the State or Terri-tory where the dispute occurred, provided no agreement has beenreached by that time;(4) continues in full force and effect. without resorting to strike orlockout, all the terms and conditions of the existing contract for aperiod of sixty days after such notice is given or until the expirationdate of such contract, whichever occurs latercausing a strike of the employees in the unit describedabove in paragraph 3 with an object of forcing Paragonto rescind the agreement reached on April 11, 1979, theUnion has engaged in unfair labor practices within themeaning of Section 8(b)(3) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Union has engaged in unfairlabor practices violative of Section 8(b)(3) of the Act, Ishall recommend that it be ordered to cease and desistfrom such violations and from any like or related unfairlabor practices, and to take affirmative action designed toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSThe Respondent, Local Union No. 420, United Associ-ation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,Philadelphia, Pennsylvania, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Repudiating the National Construction Agreementfor the United States of America of the United Associ-ation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO, with respect to the steamfitters employed byParagon Mechanical, Inc., at its construction project atthe Veterans Administration Medical Center, Coatesville,Pennsylvania.(b) Giving effect to or enforcing the collective-bar-gaining agreement between Respondent and MechanicalContractors Association of Eastern Pennsylvania, Inc.,with respect to the above-described unit.(c) Causing a strike in the above-described unit withan object of forcing Paragon Mechanical, Inc., to rescindthe national construction agreement and become party tothe collective-bargaining agreement between Respon-dent, and Mechanical Contractors Association of EasternPennsylvania, Inc., or any other local collective-bargain-ing agreement.(d) Engaging in any like or related conduct in deroga-tion of its statutory duty to bargain.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, sign an agreement that the terms ofthe national construction agreement referred to in para-graph l(a) of this recommended Order shall apply to allsteamfitters employed by Paragon Mechanical, Inc., at itsIn the c ent no exceptions are filed a provided by Sec 102 46 of theRules and Regulations of the Nalional Labor Relatilons ltiard, the find-ings, conclusions, and recommended Order herein shall. as pros idled inSec 10248 of the Rules and Regulations, he adopted hb the Board andbecome its findiig,, conclusionis .land Order, and all blections thcrelishall he deemed as ied for all prposes449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction project at the Veterans AdministrationMedical Center, Coatesville, Pennsylvania.(b) Post at its offices and meeting halls copies of theattached notice marked "Appendix."10Copies of saidnotice, on forms provided by the Regional Director forRegion 4, after being duly signed by an authorized repre-sentative of Respondent, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-lo In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National abor Relations Board."cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Promptly mail to the Regional Director for Region4, signed copies of the notice for posting by ParagonMechanical, Inc., if willing, at its construction site at theCoatesville, Pennsylvania, Veterans AdministrationMedical Center, where notices to its employees are cus-tomarily posted.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.450